AlleN, J.
It has been judicially determined that the plaintiff was not elected in 1914, and he is now seeking to recover fees for work done, not by himself but by the defendant.
His appeal presents the single question of his right to have the issue submitted to the jury to determine what sum he was entitled to recover of the defendant as fees, and thi.s 'depends upon the pleadings.
When we turn to the pleadings we find no allegation that he was elected to the office of register of deeds in 1912, and the whole complaint, including the demand for fees, is based upon the contention that he was duly elected in 1914, and this has been decided against him.
The issue, therefore, which he tendered did not arise upon the pleadings, and his Honor ruled correctly in refusing to submit it.
Affirmed.